537 So. 2d 1113 (1989)
Robert O. FIGUEREDO and Christal L. Figueredo, Appellants,
v.
BANK ESPIRITO SANTO, Appellee.
No. 88-1808.
District Court of Appeal of Florida, Third District.
January 31, 1989.
Hickey & Jones and Gary Jones, Miami, for appellants.
Wallace, Engels, Pertnoy, Martin & Solowsky and Marianne A. Vos, Miami, for appellee.
Before NESBITT, FERGUSON and LEVY, JJ.
PER CURIAM.
The plaintiff failed to produce for admission into evidence the original copy of a negotiable promissory instrument as is expressly required by section 90.953(1), Florida Statutes (1987). For this reason, the final judgment of foreclosure is vacated with directions for the trial court to receive the original promissory note in evidence, after which it will be authorized to reconfirm the final judgment of foreclosure and all subject proceedings which occurred thereto.
The remaining points advanced by the appellant are without merit.
The final judgment is vacated and remanded with directions.